DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that the sphere of the claims is typically divided into 3 regions, but there are some cases where Area I does not exist or Area II does not exist. Examiner notes that the distinction as explained in arguments makes sense, but the claims do not capture this. In the claims, the initial existence of Area I and Area II is not established as conditional. Instead, claim 1 states that the sphere is partitioned into 3 areas, denoted as Area I, Area II, and Area III. The claim goes on to define the angles of each area. Claim 1 clearly establishes the partitioning into 3 areas, and then, in the final limitation, states conditions that cause one of the areas to never have existed, which is contradictory. Examiner notes that if the claim recited, in the partitioning limitation, that, if a particular condition exists, the sphere is partitioned into 3 areas, and if another condition exists, the sphere is partitioned into 2 areas, this could match the situation that applicant is arguing. However, this is not what the claim actually recites in the partitioning limitation.

Drawings
The drawings are objected to because fig. 3 recites “ratated coordinates” instead of “rotated coordinates” and fig. 4 recites “the ratated left side” instead of “the rotated left side” as well as “whree it is located” instead of “where it is located”. Fig. 4 is also missing arrows between some of the function blocks. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  
Line 11 of claim 10 ends with a period, where it is clear that a semicolon should have been used. An erroneous period also appears at the end of line 4 of claim 12.
Line 21 of claim 10 recites “1) ~ 5)” which should read “1) to 5)” or “1) – 5)”, since a “~” character is generally used to denote “about” rather than “to” or “between”. 
Appropriate correction is required.
The amendment to the claims filed on 6 June 2022 does not comply with the requirements of 37 CFR 1.121(c) because the claims do not use strikethrough and underlining to indicate each place in which the claims were amended, instead, in some places, simply replacing the old text with the amended text.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

	For the purposes of compact prosecution, the claim amendments will be considered by examiner, since they can be understood, but applicant is nonetheless reminded of the proper form for making claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-7, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the circle center” in line 14. There is unclear antecedent basis for this limitation in the claim, since multiple circles exist in the claim.
Claim 1 recites the limitation “respective centers” in line 16. It is unclear how centers of a ¼ circle would be measured. Applicant appears to be referring to the center that would exist if the ¼ circle were an entire circle, but this is not stated in the claim. Claim 9 has a similar issue in line 12.
Claim 1 recites the limitation “the outer ring of the ring corresponding to the Area II” in lines 17-18. Area II is a ring area defined by multiple rings, and so this limitation is unclear.
Claim 1 recites “when Z1 = 0°, p0 = 0, and at this point, the Area I does not exist while only the Area II and the Area III exist; when Z1 = Z2, p0 is half of the length of the image B, and at this point, the Area II does not exist while only the Area I and the Area III exist” in lines 19-21. This contradicts earlier limitations in claim 1, which recite the existence of Area I, Area II, and Area III, and also p0 as a circle radius (if p0=0, the circle cannot exist, and if p0 = half the image B size, then area II cannot exist). Claim 9 recites a similar contradictory limitation at lines 15-18.
Claim 2 recites “the mapping, based on a main viewpoint, a sphere corresponding to a panoramic image A to a plane square image B, for each pixel point (X, Y) in the plane image B,” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim since this particular mapping step is not previously recited in the claim or any claim on which claim 2 depends. Claim 1 recites a similar step but does not recite the “for each pixel point (X,Y) in the plane image B” portion.
Claim 2 recites “the pixel point (X, Y) is an unused pixel, which is configured to be filled with any value” in lines 17-19. Claim 6 recites a similar limitation in claims 6-8. It is unclear how an image can be both not used and filled with a pixel value.
Claim 10 recites “the current point mapped to the plane” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 12, lines 2-4 recite “the step 2) of computing the included angle Zwith the North Latitude 90° or South Latitude 90° based on the Latitude latitude and then determining the area where the current point is located based on the value of Z”. There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication 2018/02227558 to Oto, which shows a sphere (fig. 1a; fig. 1b; fig. 4a; fig. 4b) mapped to a 2D square with different partitions (fig. 3; fig. 5; fig. 6).
U.S. Publication 2016/0156850 to Werblin, which shows mapping to a partitioned rectangular area with 3 areas (see, for example, fig. 3 and p. 4, section 0057-p. 5, section 0059). An area is mapped to a first circular partition with a radius of R2. Another area is mapped to a partition with an inner radius of R2 and an outer radius of R1. A third area is mapped to a partition beyond the circle with the outer radius R1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612